Fourth Court of Appeals
                                    San Antonio, Texas
                                           May 20, 2014

                                       No. 04-14-00263-CV

                                         Griselda ORTIZ,
                                             Appellant

                                                 v.

                                      Carlos GUERRERO,
                                            Appellee

                   From the 408th Judicial District Court, Bexar County, Texas
                               Trial Court No. 2012-EM5-01553
                          Honorable Karen H. Pozza, Judge Presiding

                                          ORDER
        Both the clerk’s record and the reporter’s record are due on May 30, 2014. On May 19,
2014, the trial court clerk filed a Notification of Late Record, stating that appellant has failed to
pay or make arrangements to pay the clerk’s fee for preparing the record and that appellant is not
entitled to appeal without paying the fee.

       It is therefore ORDERED that appellant provide written proof to this court no later than
May 30, 2014 that either (1) the clerk’s fee has been paid or arrangements have been made to
pay the clerk’s fee; or (2) appellant is entitled to appeal without paying the clerk’s fee. If
appellant fails to file such written proof within the time provided, this appeal will be dismissed
for want of prosecution. See TEX. R. APP. P. 37.3(b).

                                                      _________________________________
                                                      Sandee Bryan Marion, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 20th day of May, 2014.


                                                      ___________________________________
                                                      Keith E. Hottle
                                                      Clerk of Court